Name: Commission Regulation (EEC) No 2061/89 of 7 July 1989 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: health;  tariff policy;  foodstuff
 Date Published: nan

 12.7.1989 EN Official Journal of the European Communities L 196/5 COMMISSION REGULATION (EEC) No 2061/89 of 7 July 1989 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 1672/89 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to Regulation 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation, are in accordance with the opinion of the nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 169, 19. 6. 1989, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. Preparation in the form of tablets put up in packings for retail sale with instructions on dosage and composition to counter deficiency resulting from food lacking in proteins. Composition per 100 g of the preparation:  L-histidine: 4,2 g  L-isoleucine: 4,2 g  L-leucine: 4,2 g  L-lysine: 4,2 g  L-methionine: 4,2 g  L-phenylalanine: 4,2 g  L-threonine: 4,2 g  L-tryptophan: 4,2 g  L-valine: 4,2 g  L-cystine: 2,8 g  L-glycine: 2,8 g  L-cysteÃ ¯n: 2,8 g  L-tyrosine: 2,8 g  L-taurine: 2,8 g  L-arginine: 2,8 g  L-ornithine: 2,8 g  L-glutamine: 2,8 g  L-alanine: 1,4 g  L-aspartic acid: 1,4 g  L-glutamic acid: 1,4 g  L-citruline: 1,4 g  L-serine: 1,4 g  L-proline: 1,4 g  L-glutathion: 1,4 g  L-carnitine: 1,4 g  Cellulose, stearic acid, magnesium stearate, silicon dioxide and food glaze containing protein: ad 100 g 2106 90 91 Classfication is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 2106, 2106 90 and 2106 90 91. The products is a food supplement (see also HS Explanatory Notes to CN code 2106) 2. Preparation in the form of tablets put up in packings for retail sale with instructions on dosage and composition to counter, in particular, deficiency resulting from the growth of children. Composition per 100 g of the preparation:  glycine: 36,2 g  L-ornithine: 27,2 g  L-tryptophan: 9,1 g  Niacinamide: 2,2 g  Vitamin B6: 0,8 g;  Cellulose, stearic acid, magnesium stearate, silicon dioxide, and food glaze containing protein: ad 100 g 2106 90 91 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 2106, 2106 90 and 2106 90 91. The product is a food supplement (see also HS Explanatory Notes to CN code 2106) 3. Preparation in the form of tablets put up in packings for retail sale with instructions on dosage and composition to counter deficiency resulting from the menstruation of women. Composition per 100 g of the preparation:  Oil of evening primrose: 11,4 g  Vitamin B6: 6,8 g  Magnesium oxide: 5,7 g  Calcium carbonate: 2,9 g  Herbal mixture: 2,4 g  Potassium gluconate: 2,3 g  Folic acid: 0,009 g  Cellulose, stearic acid, magnesium stearate, silicon dioxide and food glaze containing protein: ad 100 g 2106 90 91 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 2106, 2106 90 and 2106 90 91. The product is a food supplement (see also HS code Explanatory Notes to CN code 2106) 4. Preparation in the form of tablets put up in packings for retail sale with instructions on dosage and composition, to ensure a balance of substances contained in hair. Each tablet of approximately 2g contains:  Biotin: 500 Ã ¼g  L-Cysteine: 150 mg  Choline bitartrate: 125 mg  Inositol: 62,5 mg  Vitamin B12: 12,5 Ã ¼g  Folic acid: 400 Ã ¼g  Ascorbic acid: 150 mg  Manganese gluconate: 5 mg  Para aminobenzoic acid: 37,5 mg  Niacinamide: 15 mg  Panothenic acid: 50 mg  Vitamin B6: 37,5 mg  Zinc gluconate: 15 mg  Ferrous gluconate: 10 mg  Iodine: 75 Ã ¼g  Copper gluconate: 1 mg  Millet extract: 200 mg In a base containing: Beta carotene, aloe vera, amino acids, cellulose, stearic acid and food glaze containing protein 2106 90 91 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 2106, 2106 90 and 2106 90 91. The product is a food supplement (see also HS Explanatory Notes to CN code No 2106) 5. Preparation in the form of tablets put up in packages for retail sale with instructions on dosage and composition, to counter deficiency in vitamin C. Each tablet weighing 750 mg contains:  Ascorbic acid: 500 g  Rose hip poweder, cellulose, vegetable stearine, botanical oil solids, magnesium stearate, silicon dioxide and food glaze containing protein: 250 mg 2106 90 91 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 2106, 2106 90 and 2106 90 91. The product is a food supplement (see also HS Explanatory Notes to CN code 2106) 6. Injectable preparation, sterile, pyrogen-free, consisting of purified collagen dispersed in a phosphate physiological saline buffered solution, whether or not containing lidocaine (INN), put up for retail sale 3004 90 19 Classficiation is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 3004, 3004 90 and 3004 90 91. This product is used in the treatment of atrophy due to disease, trauma or other disorders of the conjunctive tissue